 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 1 of 10 PageID #: 1022



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD


JANET GRAHAM, Administratrix of
The Estate of Edna Marie McNeely,

     Plaintiff,

v.                                        CIVIL ACTION NO. 1:18-00274

SUNIL KUMAR DHAR, M.D.,
BLUEFIELD CLINIC COMPANY, LLC,
d/b/a BLUEFIELD CARDIOLOGY,

     Defendants.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiff’s Motion for

Certification of Final Judgments.       (ECF No. 120.)      Plaintiff

moves this court, pursuant to Rule 54 of the Federal Rules of

Civil Procedure, for an expedited order certifying that this

court’s Memorandum Opinion and Order granting Defendant

Bluefield Hospital Company, LLC d/b/a Bluefield Regional Medical

Center’s (“BRMC”) Motion for Summary Judgment, (ECF No. 94), and

this court’s Memorandum Opinion and Order denying Plaintiff’s

Motion to Alter and Amend both of the court’s December 19, 2019

Memorandum Opinion and Orders denying Plaintiff’s Motion for

Sanctions and Entry of Default Judgment and granting BRMC’s

Motion for Summary Judgment entered in this action on June 25,

2020, (ECF No. 113), are final judgments.         For the following
    Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 2 of 10 PageID #: 1023



reasons, plaintiff’s motion for certification is GRANTED in part

and DENIED in part.

I.      Background

        On December 19, 2019, this court granted, with prejudice,

summary judgment to Bluefield Hospital Company, LLC, d/b/a

Bluefield Regional Medical Center (“BRMC”) with respect to

plaintiff’s Count III claim.          (ECF No. 94.)    The court also

denied plaintiff’s motion to alter and amend its Order granting

summary judgment to BRMC.         (ECF No. 113.)     Because Count III was

the only remaining claim against BRMC, the court’s Orders

resulted in BRMC’s dismissal from the case.            Following the

court’s Orders, two defendants remained in the case, and

pretrial proceedings have continued with respect to the

remaining parties. 1

        On July 22, 2020, plaintiff filed a notice of appeal with

the Fourth Circuit.        (ECF No. 116.)     Plaintiff is appealing

three Orders by this court: the Memorandum Opinion and Order

denying Plaintiff’s Motion for Sanctions and Entry of Default

Judgment, entered on December 19, 2019, (ECF No. 93); the

Memorandum Opinion and Order granting, with prejudice, defendant

BRMC’s Motion for Summary Judgment, entered on December 19,

2019, (ECF No. 94); and the Memorandum Opinion and Order entered


1 A jury trial in this matter is currently scheduled for
September 29, 2020. (ECF No. 115.)
                                        2
 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 3 of 10 PageID #: 1024



on June 25, 2020 denying Plaintiff’s Motion to Alter and Amend

both of the court’s earlier orders.        (ECF No. 113.)

II.   Discussion

      a. Status of Prior Orders

      In its Order granting summary judgment to BRMC and

dismissing it from the case, (ECF No. 94), the court did not

direct that this Order constituted entry of a final judgment as

to BRMC.   This is problematic for plaintiff’s appeal.          The

Fourth Circuit has explained that it “only obtain[s]

jurisdiction when an appeal is taken from a final order . . . or

from an appealable interlocutory order.”         Braswell Shipyards,

Inc. v. Beazer E., Inc., 2 F.3d 1331, 1335 (4th Cir. 1993)

(citing 28 U.S.C. § 1292 as defining appealable interlocutory

orders).

      The court finds that none of its Orders that plaintiff has

appealed constitute either a final order or an appealable

interlocutory order.     None of its appealed Orders are final

orders; as Federal Rule of Civil Procedure 54(b) explains,

      When an action presents more than one claim for relief
      . . . or when multiple parties are involved, the court
      may direct entry of a final judgment as to one or
      more, but fewer than all, claims or parties only if
      the court expressly determines that there is no just
      reason for delay. Otherwise, any order or other
      decision, however designated, that adjudicates fewer
      than all the claims or the rights and liabilities of
      fewer than all the parties does not end the action as
      to any of the claims or parties and may be revised at
      any time before the entry of a judgment adjudicating

                                     3
 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 4 of 10 PageID #: 1025



     all the claims and all the parties' rights and
     liabilities.

Additionally, none of its appealed Orders are appealable

interlocutory orders because the court did not expressly direct

entry of a final judgment as to plaintiff’s claim against BRMC.

See 28 U.S.C. § 1292 (“When a district judge, in making in a

civil action an order not otherwise appealable under this

section, shall be of the opinion that such order involves a

controlling question of law as to which there is substantial

ground for difference of opinion and that an immediate appeal

from the order may materially advance the ultimate termination

of the litigation, he shall so state in writing in such

order.”).   “In the absence of that determination and direction,

an order that adjudicates fewer than all claims or the rights

and liabilities of fewer than all the parties ‘however

designated’ is ‘subject to revision at any time before the entry

of judgment adjudicating all the claims and the rights and

liabilities of all the parties.’         Therefore, such an order is

not a final judgment.”     Millville Quarry, Inc. v. Liberty Mut.

Fire Ins. Co., 217 F.3d 839, 839 (4th Cir. 2000) (quoting Fed.

R. Civ. P. 54(b)).

     b. Granting Rule 54(b) Certification




                                     4
    Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 5 of 10 PageID #: 1026



        The court will now determine whether to grant Rule 54(b)

certification to its earlier Orders. 2          In so doing, the court

would make its Orders appealable interlocutory orders consistent

with 28 U.S.C. § 1292 and Federal Rule of Civil Procedure 54(b).

              1. Standard for Granting Certification

        The court is aware of the rationale generally disfavoring

“piecemeal review of ongoing district court proceedings.”               Baird

v. Palmer, 114 F.3d 39, 43 (4th Cir. 1997).            The Fourth Circuit

has articulated that a Rule 54(b) certification is “the

exception rather than the norm.”            Braswell Shipyards, Inc. v.

Beazer E., Inc., 2 F.3d 1331, 1335 (4th Cir. 1993).              In this

Circuit, “certification of a judgment as to a claim or party in

a multi-claim or multiparty suit is disfavored” without good

cause.     Bell Microproducts, Inc. v. Global-Insync, Inc., 20 F.

Supp. 2d 938, 942 (E.D. Va. 1998).

        In Curtiss-Wright Corporation v. General Electric Company,

446 U.S. 1 (1980), the United States Supreme Court explained a

two-part test for determining whether certification under Rule

54(b) is appropriate.        First, “[a] district court must first

determine that it is dealing with a ‘final judgment.’”               Id. at

7.    A judgment “must be ‘final’ in the sense that it is ‘an


2 Because these orders were interlocutory, and were not final
orders or appealable interlocutory orders, see supra, “the court
at any time before final decree [could] modify or rescind it.”
John Simmons Co. v. Grier Brothers Co., 258 U.S. 82, 88 (1922).
                                        5
 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 6 of 10 PageID #: 1027



ultimate disposition of an individual claim entered in the

course of a multiple claims action.’”        Id. (quoting Sears,

Roebuck & Co. v. Mackey, 351 U.S. 427, 436 (1956)).           Second,

“the district court must go on to determine whether there is any

just reason for delay.”      Id. at 8.

     As to the second part of the test, the Fourth Circuit in

Braswell identified the relevant factors which determine whether

there is any “just reason for delay.”        2 F.3d at 1335—36.      These

factors are:   “(1) the relationship between the adjudicated and

unadjudicated claims; (2) the possibility that the need for

review might or might not be mooted by future developments in

the district court; (3) the possibility that the reviewing court

might be obliged to consider the same issue a second time; (4)

the presence or absence of a claim or counterclaim which could

result in a set-off against the judgment sought to be made

final; and (5) miscellaneous factors such as delay, economic and

solvency considerations, shortening the time of trial, frivolity

of competing claims, expense, and the like.”           Id. (citing

Allis–Chalmers Corp. v. Philadelphia Electric Co., 521 F.2d 360,

364 (3d Cir. 1975), and Curtis–Wright, 446 U.S. at 8).

Additionally, the district court’s certification decision must

be in the “interest of sound judicial administration.”            Curtiss-

Wright Corp., 446 U.S. at 10.

           2. Analysis

                                     6
    Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 7 of 10 PageID #: 1028



        For the following reasons, the court believes that in this

case there is, under Rule 54(b), “no just reason for delay[ing]”

entry of final judgment of the court’s Order granting summary

judgment to BRMC and its Order denying plaintiff’s motion to

alter and amend that grant of summary judgment. 3            (ECF Nos. 94

and 113.)      The court has applied the Curtiss-Wright two-part

test and the Braswell factors, and concludes that Rule 54(b)

warrants that this court certify its Orders relating to granting

summary judgment to BRMC, (ECF Nos. 94 and 113), as “final

judgments.”      As to the first part of the Curtiss-Wright test,

the grant of summary judgment to BRMC is a final judgment

because it was the “ultimate disposition” of Claim III against

BRMC.     See Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 436

(1956).     As to the second part of the Curtiss-Wright test,

evaluation of each of the Braswell factors is warranted.

        With respect to factor (1), the adjudicated and

unadjudicated claims may have a significant relationship under




3 The court does not make its Order denying plaintiff’s motion
for sanctions, (ECF No. 93), an appealable interlocutory order
because allowing that Order to be appealable would not
“materially advance the ultimate termination of the litigation.”
28 U.S.C. § 1292. The court certifies as an appealable
interlocutory order the portion of its Order denying plaintiff’s
motion to alter and amend that relates to the court’s Order
granting summary judgment to BRMC. (See ECF No. 113.) However,
the court does not certify as an appealable interlocutory order
the portion of that Order relating to the court’s denial of
plaintiff’s motion for sanctions. (See id.)
                                        7
 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 8 of 10 PageID #: 1029



the circumstances of this case.       The court’s disposition as to

BRMC’s negligence leading to Ms. McNeely’s death may affect the

disposition of plaintiff’s claims that defendants Sunil Kumar

Dhar, M.D., and Bluefield Clinic Company, LLC, d/b/a Bluefield

Cardiology’s negligence led to Ms. McNeely’s death.

Furthermore, the West Virginia Medical Professional Liability

Act states that jury is required to make findings as to “[the

percentage of fault, if any, attributable to each of the

defendants.”   W. Va. Code § 55-7B-9(a)(5).        The Act states, in

part, that “[t]he trier of fact shall, in assessing percentages

of fault, consider the fault of all alleged parties.”           Id. § 55-

7B-9(b).   Once the jury assesses the percentage of fault, the

court must “enter judgment of several, but not joint, liability

against each defendant in accordance with the percentage of

fault attributed to the defendant by the trier of fact.”            Id. §

55-7B-9(c).

     As to factor (2), because BRMC was dismissed from this suit

by the court’s Order, the court does not foresee any possibility

that the need for review of its Order might be mooted by future

development in the proceedings before this court.           Factor (3) is

not present, as this court’s grant of summary judgment to BRMC

was highly fact-based and there is no similarly situated

defendant that would raise the same issue a second time.            Factor

(4) is similarly absent, as there is no claim or counterclaim

                                     8
 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 9 of 10 PageID #: 1030



which could result in a set-off against the judgment sought to

be made final.    And finally, as to factor (5), the court

expresses that “miscellaneous factors such as delay, economic

and solvency considerations, shortening the time of trial,

frivolity of competing claims, expense, and the like,” strongly

inform the court’s calculus.       Braswell, 2 F.3d at 1335—36.

     On balance, “the risks of piecemeal litigation” are

substantially “outweigh[ed]” by “the potential benefits of

entering a final judgment” on the grant of summary judgment to

BRMC.   Heckman v. Ryder Truck Rental, Inc., 2014 WL 3405003, at

*2 (D. Md. July 9, 2014).      Therefore, the court hereby GRANTS in

part plaintiff’s motion for certification of final judgments.

The court certifies its Order granting summary judgment to BRMC,

(ECF No. 94), and the portion of its Order denying plaintiff’s

motion to alter and amend that relates to the court’s Order

granting summary judgment to BRMC, (see ECF No. 113), as “final

judgments.”

III. Conclusion

     For the foregoing reasons, finding that there is “no just

reason for delay,” the court GRANTS in part plaintiff’s motion,

and consequently CERTIFIES as final judgments, under Rule 54(b)

of the Federal Rules of Civil Procedure, its Order granting

summary judgment to defendant BRMC, (ECF No. 94), and the

portion of its Order denying plaintiff’s motion to alter and

                                     9
 Case 1:18-cv-00274 Document 121 Filed 08/28/20 Page 10 of 10 PageID #: 1031



amend relating to granting summary judgment to defendant BRMC.

(See ECF No. 113.)     The court DENIES in part plaintiff’s motion

and DECLINES TO CERTIFY its Order denying plaintiff’s motion for

sanctions and entry of default judgment, (ECF No. 93), and the

portion of its Order denying plaintiff’s motion to alter and

amend relating to denying plaintiff’s motion for sanctions and

entry of default judgment.       (See ECF No. 113.)

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.

     IT IS SO ORDERED this 28th day of August, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                      10
